DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 04/22/2022 regarding claims 41-44, 47, 48 and 51-59 in the remarks are fully considered but moot in view of new ground(s) of rejection(s).
	Claims 60-61 are added.
	
Response to Amendments
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 41-44, 47, 48 and 51-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claims 41 and 55 recites “configuring, by a centralized unit, control information after configuration of control plane protocol entities of a 5G network is completed”. A closer look in applicant’s specification filed on 07/05/2019 shows there is no support for the above limitation(s). Figure 2 and page 12, lines 6-16 of applicant’s specification for example defines several control plane protocol entities for generating control information; however, nowhere in applicant’s specification discusses configuring the control plane protocol entities of a 5G network before configuring said control information as claimed in the respective independent claims. Other sections of the specification also state: “the first network element that performs the preceding steps includes, but is not limited to, at least one of a first control plane protocol entity, a second protocol entity part or all of a third protocol entity, part or all of a fourth protocol entity, or part or all of a physical layer” (please see page 11, lines 23-30 of applicant’s specification). In other words, the specification describing the “first network element” implemented as said first control plane protocol entity, second protocol entity and third protocol entity for performing the steps of generating and sending control information (please see page 11, steps 5-10) does not specify whether those entities are configured/adjusted/modified prior to sending said control information or not. In fact, nowhere in applicant’s specification at least discloses configuring respective control plane protocol entities, let alone the above limitation(s). And thus, the independent claims 41 and 55 as well as the respective independent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 first paragraph for lack of written description.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claim(s) 41, 42, 55 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US PG Pub. No. 2019/0191019) in view of Byun (US PG Pub. No. 2019/0150220) and further in view of Fujishiro (US PG Pub. No. 2019/0098535).
	As per claim 41:
	Jia teaches a control signaling configuration method, comprising:
	configuring, by centralized unit, control information (see Figure 3, step s301, paragraph [0095], CU determines a protocol layer distribution manner between CU and DU. Step s302, paragraph [0098], CU then generates first protocol layer distribution information based on the protocol layer distribution manner) …;
	and sending, by the centralized unit, the control information to a distributed unit … between the centralized unit and the distributed unit (see Figure 3, step s303, paragraph [0099], CU sends the first protocol layer distribution information to the DU);
	wherein the centralized unit and the distributed unit are part of a 5G gNB respectively (paragraph [0089], explicitly states: “Both the CU and DUs may be integrated into a base station”. Paragraph [0086], explicitly states: “The base station may be a base transceiver station (BTS) in a Global System …, a base station in a future 5G network, …” and thus said base station is a 5G gNB);
	and wherein the control information comprises configuration information (see Figure 3, step s304, paragraphs [0100], the DU upon receipt of the first protocol layer distribution information from the CU determines the protocol layer distribution manner. After receiving the first protocol layer distribution layer information, the DU enables a corresponding protocol layer functional entity based on the protocol layer distribution manner indicated by the first protocol layer distribution information, please see paragraph [0102] and thus said determined protocol layer distribution manner is a configuration information).
	Even though Jia discloses an existence of an interface between CU and DU (please see paragraph [0110], XCRAN interface between CU and DU), the prior art does not explicitly disclose said centralized unit sending the control information …through an interface between the centralized unit and the distributed unit.
	Byun teaches said centralized unit sending the control information …through an interface between the centralized unit and the distributed unit (see Figure 9, paragraph [0093], discloses CU sending RRC message to DU via CU-DU interface. Said RRC message may be message relating to paging or system information and thus a control information).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of resource on an interface between the CU and DU (as disclosed in Byun) as a way of transmitting messages such as RRC between the CU and DU on a dedicated bearer (please see paragraph [0093] of Byun).
The combination of Jia and Byun fail to clearly teach …after configuration of control plane protocol entities of a 5G network is completed
and configuration information which comprises at least one of: slice configuration information, numerology configuration information, grant-free configuration information, logic channel priority (LCP) configuration information, discontinuous reception (DRX) configuration information, hybrid automatic repeat request (HARQ) configuration information, buffer status report (BSR) configuration information, power headroom report (PHR) configuration information, or measurement configuration information.
Fujishiro teaches …after configuration of control plane protocol entities of a 5G network is completed (see Figure 7, paragraph, [0057], the RAN 10 (base station 200) includes sub RRC entities 11-1 reserved for each CN slice and a main RRC entity 12 positioned higher than the plurality of sub RRC entities 11. The main RRC entity manages the plurality of sub RRC entities 11-1. Said main RRC entity and sub RRC entities are part of the C plane configuration as shown in figure 7, please see paragraph [0056] and therefore said control plane protocol entities. Paragraph [0058] discloses a priority may be assigned to each RRC entity (i.e. plurality of sub RRC entities 11-1 and the main RRC entity 12 and thus configuring said control protocol entities. The main RRC entity 12 is responsible for sending said control signaling including MAC setting LCP and DRX or the like to the radio terminal 100, please see paragraphs [0074]-[0077]. Note: Said RAN 10 and the plurality of CN slices 20 are part of a mobile communication system which is a 5G mobile communication system, please see paragraphs [0015], [0016])
and configuration information which comprises at least one of: slice configuration information (see paragraph [0047], the base station (controller 230) provides the radio terminal 100 with a control signal (signaling) related with a resource managed for each CN slice), numerology configuration information (Note: The limitation is recited in alternate form and thus not addressed by the prior art), grant-free configuration information (Note: The limitation is recited in alternate form and thus not addressed by the prior art), logic channel priority (LCP) configuration information (see paragraph [0054], the control signal transmitted by the base station 200 to the radio terminal 100 also includes an LCP (Logical Channel Prioritization) parameter), discontinuous reception (DRX) configuration information (see paragraphs [0049], [0054], the control signal transmitted by the base station 200 to the terminal 100 also includes a function (eDRX or the like) required for each CN slice), hybrid automatic repeat request (HARQ) configuration information (Note: The limitation is recited in alternate form and thus not addressed by the prior art), buffer status report (BSR) configuration information (Note: The limitation is recited in alternate form and thus not addressed by the prior art), power headroom report (PHR) configuration information (Note: The limitation is recited in alternate form and thus not addressed by the prior art), or measurement configuration information (Note: The limitation is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the C plane comprising the plurality of RRC entities (as disclosed in Fujishiro) into both Jia and Byun) as a way of performing a setting of a function corresponding to the CN slice and/or an individual setting related with the bearer/IP flow corresponding to the CN slice (please see paragraph [0059] of Fujishiro). Therefore, by providing setting of a function for each CN slice enables the network to realize different services (please see paragraph [0004] of Fujishiro).
As per claim 42:
Jia in view of Byun and further in view of Fujishiro teaches the control signaling configuration method of claim 41.
The combination of Jia and Fujishiro fail to clearly teach wherein the sending, by the centralized unit, the control information to the distributed unit through the interface between the centralized unit and the distributed unit comprises:
sending, by the centralized unit, the control information to the distributed unit after the centralized unit performs at least one of configuration information addition, configuration information deletion or configuration information updating; or sending, by the centralized unit, the control information to the distributed unit after the centralized unit receives a request for acquiring the configuration information.
Byun teaches wherein the sending, by the centralized unit, the control information to the distributed unit through the interface between the centralized unit and the distributed unit comprises:
sending, by the centralized unit, the control information to the distributed unit after the centralized unit performs at least one of configuration information addition, configuration information deletion or configuration information updating (Note: The limitation is recited in alternate form and thus not addressed by the prior art);
or sending, by the centralized unit, the control information to the distributed unit after the centralized unit receives a request for acquiring the configuration information (see paragraphs [0136]-[0138], the CU sends RRC message via the interface in response to receiving request to setup a bearer).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of resource on an interface between the CU and DU (as disclosed in Byun) as a way of transmitting messages such as RRC between the CU and DU on a dedicated bearer (please see paragraph [0093] of Byun).
	As per claim 55:
	Jia teaches a control signaling configuration apparatus, located at a centralized unit and comprising a processor (see paragraph [0069], discloses a protocol layer distribution indication apparatus including processor and memory),
wherein the processor is configured to:
	configure control information (see Figure 3, step s301, paragraph [0095], CU determines a protocol layer distribution manner between CU and DU. Step s302, paragraph [0098], CU then generates first protocol layer distribution information based on the protocol layer distribution manner) …;
	and send the control information to a distributed unit …between the centralized unit and the distributed unit (see Figure 3, step s303, paragraph [0099], CU sends the first protocol layer distribution information to the DU);
	wherein the centralized unit and the distributed unit are part of a 5G gNB respectively (paragraph [0089], explicitly states: “Both the CU and DUs may be integrated into a base station”. Paragraph [0086], explicitly states: “The base station may be a base transceiver station (BTS) in a Global System …, a base station in a future 5G network, …” and thus said base station is a 5G gNB);
	and wherein the control information comprises configuration information (see Figure 3, step s304, paragraphs [0100], the DU upon receipt of the first protocol layer distribution information from the CU determines the protocol layer distribution manner. After receiving the first protocol layer distribution layer information, the DU enables a corresponding protocol layer functional entity based on the protocol layer distribution manner indicated by the first protocol layer distribution information, please see paragraph [0102] and thus said determined protocol layer distribution manner is a configuration information).
Even though Jia discloses an existence of an interface between CU and DU (please see paragraph [0110], XCRAN interface between CU and DU), the prior art does not explicitly disclose said centralized unit sending the control information …through an interface between the centralized unit and the distributed unit.
	Byun teaches said centralized unit sending the control information …through an interface between the centralized unit and the distributed unit (see Figure 9, paragraph [0093], discloses CU sending RRC message to DU via CU-DU interface. Said RRC message may be message relating to paging or system information and thus a control information).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of resource on an interface between the CU and DU (as disclosed in Byun) as a way of transmitting messages such as RRC between the CU and DU on a dedicated bearer (please see paragraph [0093] of Byun).
The combination of Jia and Byun fail to clearly teach …after configuration of control plane protocol entities of a 5G network is completed 
and wherein the configuration information comprises at least one of: slice configuration information, numerology configuration information, grant-free configuration information, logic channel priority (LCP) configuration information, discontinuous reception (DRX) configuration information, hybrid automatic repeat request (HARQ) configuration information, buffer status report (BSR) configuration information, power headroom report (PHR) configuration information, or measurement configuration information.
Fujishiro teaches …after configuration of control plane protocol entities of a 5G network is completed (see Figure 7, paragraph, [0057], the RAN 10 (base station 200) includes sub RRC entities 11-1 reserved for each CN slice and a main RRC entity 12 positioned higher than the plurality of sub RRC entities 11. The main RRC entity manages the plurality of sub RRC entities 11-1. Said main RRC entity and sub RRC entities are part of the C plane configuration as shown in figure 7, please see paragraph [0056] and therefore said control plane protocol entities. Paragraph [0058] discloses a priority may be assigned to each RRC entity (i.e. plurality of sub RRC entities 11-1 and the main RRC entity 12 and thus configuring said control protocol entities. The main RRC entity 12 is responsible for sending said control signaling including MAC setting LCP and DRX or the like to the radio terminal 100, please see paragraphs [0074]-[0077]. Note: Said RAN 10 and the plurality of CN slices 20 are part of a mobile communication system which is a 5G mobile communication system, please see paragraphs [0015], [0016])
and wherein the configuration information comprises at least one of: slice configuration information (see paragraph [0047], the base station (controller 230) provides the radio terminal 100 with a control signal (signaling) related with a resource managed for each CN slice), numerology configuration information (Note: The limitation is recited in alternate form and thus not addressed by the prior art), grant-free configuration information (Note: The limitation is recited in alternate form and thus not addressed by the prior art), logic channel priority (LCP) configuration information (see paragraph [0054], the control signal transmitted by the base station 200 to the radio terminal 100 also includes an LCP (Logical Channel Prioritization) parameter), discontinuous reception (DRX) configuration information (see paragraphs [0049], [0054], the control signal transmitted by the base station 200 to the terminal 100 also includes a function (eDRX or the like) required for each CN slice), hybrid automatic repeat request (HARQ) configuration information (Note: The limitation is recited in alternate form and thus not addressed by the prior art), buffer status report (BSR) configuration information (Note: The limitation is recited in alternate form and thus not addressed by the prior art), power headroom report (PHR) configuration information (Note: The limitation is recited in alternate form and thus not addressed by the prior art), or measurement configuration information (Note: The limitation is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the C plane comprising the plurality of RRC entities (as disclosed in Fujishiro) into both Jia and Byun) as a way of performing a setting of a function corresponding to the CN slice and/or an individual setting related with the bearer/IP flow corresponding to the CN slice (please see paragraph [0059] of Fujishiro). Therefore, by providing setting of a function for each CN slice enables the network to realize different services (please see paragraph [0004] of Fujishiro).
Claim 56 is rejected in the same scope as claim 42.
6.	Claims 43, 44, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Fujishiro and Wu (US PG Pub. No. 2017/0171904).
As per claim 43:
Jia in view of Byun and further in view of Tang teaches the control signaling configuration method of claim 41 with the exception of:
wherein after the sending, by the centralized unit, the control information to the distributed unit through the interface between the centralized unit and the distributed unit, the control signaling configuration method further comprises:
receiving, by the centralized unit, feedback information sent by the distributed unit in response to the control information.
Wu teaches wherein after the sending, by the centralized unit, the control information to the distributed unit through the interface between the centralized unit and the distributed unit (see paragraph [0249], the eNB receives bearer setup request message sent by the MME. The eNB then sends measurement control instruction to the UE and receive a measurement report sent by the UE. The bearer setup request is received via a network interface, please see paragraph [0091]), the control signaling configuration method further comprises:
receiving, by the centralized unit, feedback information sent by the distributed unit in response to the control information (see paragraphs [0251]-[0253], the eNB then sends a response back to the MME upon receipt of measurement report sent by the UE. The response indicating the QCI value is 1 and thus connection is rejected. The QCI is related to the signal quality condition associated with the dedicated bearer, please see paragraph [0251]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the transmission of bearer response (as disclosed in Wu) into both Jia, Byun and Fujishiro. The motivation for doing so would be to improve the stability of a voice service, thereby improving call experience of a user (please see paragraph [0005] of Wu).
As per claim 44:
Jia in view of Byun and further in view of Fujishiro and Wu teaches the control signaling configuration method of claim 43.
The combination of Jia, Byun and Fujishiro fail to clearly teach wherein the feedback information comprises at least one of feedback information for flow control, inter-layer state indication information, acknowledgement (ACK)/non-acknowledgement (NACK) state indication information, measurement result report information, or parameter information of an entity in the distributed unit.
Wu teaches wherein the feedback information comprises at least one of feedback information for flow control, inter-layer state indication information, acknowledgement (ACK)/non-acknowledgement (NACK) state indication information (Note: The limitation(s) of feedback information for”flow-control”, “inter-layer state indication information”, “acknowledgement (ACK)/non-acknowledgement (NACK) state indication information” are recited in alternate form and thus not addressed by the prior art), measurement result report information (see paragraph [0245], the response sent by the eNB to the MME is related to quality information of the dedicated bearer, i.e. QCI, and thus measurement result report), or parameter information of an entity in the distributed unit (Note: the limitation(s) is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of bearer response (as disclosed in Wu) into both Jia, Byun and Fujishiro. The motivation for doing so would be to improve the stability of a voice service, thereby improving call experience of a user (please see paragraph [0005] of Wu).
Claim 57 is rejected in the same scope as claim 43.
Claim 58 is rejected in the same scope as claim 44.
7.	Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Fujishiro and Sun (US PG Pub. No. 2018/0098308).
As per claim 47:
Jia in view of Byun and further in view of Fujishiro teaches the control signaling configuration method of claim 41 with the exception of:
wherein the grant-free configuration information comprises at least one of a mapping relationship between grant-free and a radio bearer (RB), a mapping relationship between the grant-free and a logical channel (LCH), or a mapping relationship between grant-free and a service type.
Sun teaches wherein the grant-free configuration information comprises at least one of a mapping relationship between grant-free and a radio bearer (RB) (see paragraphs [0016], [0032], the fast control signal indicate grant-free uplink resources), a mapping relationship between the grant-free and a logical channel (LCH), or a mapping relationship between grant-free and a service type (Note: The limitation(s) are recited in alternate language and thus not addressed by the prior art).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the control channel signaling (as disclosed in Sun) into Jia, Byun and Fujishiro as a way of assigning the UE uplink resource(s) (please see paragraph [0069] of Sun). Therefore, implementing the control signaling helps with the flexibility in scheduling various communication resources (please see paragraph [0005] of Sun).

8.	Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Fujishiro and Babaei (US PG Pub. No. 2017/0353972).
As per claim 48:
Jia in view of Byun and further in view of Fujishiro teaches the control signaling configuration method of claim 41 with the exception of:
wherein the LCP configuration information comprises at least one of a mapping relationship between an LCP and a radio bearer (RB), a mapping relationship between an LCP and a logical channel (LCH), or a mapping relationship between an LCP and a service type.
Babaei teaches wherein the LCP configuration information comprises at least one of a mapping relationship between an LCP and a radio bearer (RB) (Note: The limitation is recited in alternate language and thus not addressed by the prior art), a mapping relationship between an LCP and a logical channel (LCH) (see paragraph [0291], the wireless device receives one or more messages such as logical channel parameters for a plurality of logical channels. Each logical channel is associated with a LBT priority class), or a mapping relationship between an LCP and a service type (Note: The limitation is recited in alternate language and thus not addressed by the prior art).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of logical channels per priority class (as disclosed in Babaei) into Jia, Byun and Fujishiro as a way of satisfying a quality of service requirement (please see paragraphs [0143]-[0144] of Babaei). Therefore, by allocating logical channels according to priority provides flexibility and control the eNB (please see paragraph [0149] of Babaei).

9.	Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Fujishiro and Tsuboi (US PG Pub. No. 2017/0013634).
	As per claim 51:
Jia in view of Byun and further in view of Fujishiro teaches the control signaling configuration method of claim 41 with the exception of:
wherein the BSR configuration information comprises at least one of a BSR being reported in unit of logical channel group or a BSR being reported in unit of logical channel.
Agiwal teaches wherein the BSR configuration information comprises at least one of a BSR being reported in unit of logical channel group or a BSR being reported in unit of logical channel (see paragraph [0132], after receiving D2D configuration received from the base station contains information such as logical channel or logical channel group used for reporting the BSR at the time of the transmission request).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the configuration information (as disclosed in Tsuboi) into Jia, Byun and Fujishiro as a way of enabling the device to determine the specific scheduling assignment (please see paragraph [0132] of Tsuboi). The motivation for doing so would be to control the amount of information in the buffer status report (please see paragraph [0012] of Tsuboi).

10.	Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Fujishiro and Ahn (US PG Pub. No. 2013/0100925).
As per claim 52:
Jia in view of Byun and further in view of Fujishiro teaches the control signaling configuration method of claim 41 with the exception of:
wherein the PHR configuration information comprises at least one of a terminal being configured to calculate a power headroom according to total power or a terminal being configured to calculate a power headroom according to power allocated on a plurality of links.
Ahn teaches wherein the PHR configuration information comprises at least one of a terminal being configured to calculate a power headroom according to total power (Note: The limitation is recited in alternate language and thus not addressed by the prior art) or a terminal being configured to calculate a power headroom according to power allocated on a plurality of links (see Figure 8, step 805, paragraph [0109], the UE receives request message comprising combination power headroom report (CPHR) request message. The CPHR includes information requesting that a power headroom report on component carriers (CCs) combined by a UE be made).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the request message (as disclosed in Ahn) into Jia, Byun and Fujishiro. The motivation for doing so would be to take into consideration the relatively high variance when scheduling plurality of component carriers (please see paragraph [0008] of Ahn).
11.	Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Fujishiro and Song (US PG Pub. No. 2013/0017779).
As per claim 53:
Jia in view of Byun and further in view of Fujishiro teaches the control signaling configuration method of claim 41 with the exception of:
wherein content is transmitted between the centralized unit and the distributed unit in at least one of the following formats: a container or a plaintext.
Song teaches wherein content is transmitted between the centralized unit and the distributed unit in at least one of the following formats: a container (see paragraph [0043], discloses, the UE may send an NAS message in a new container format to the MME 14 via the eNB 12) or a plaintext (Note: The limitation “plaintext” is recited in alternate form and thus not addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the new container format into Jia, Byun and Fujishiro as a way of handling a sizeable amount of application data messages such as 80% to 90% (please see paragraph [0053] of Song). Therefore implementing such a signaling message a mapping between the mobile IDs and connection IDs are maintained (please see paragraph [0054] of Song).

12.	Claims 54 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Fujishiro and Youn (US PG Pub. No. 2019/0021043).
	As per claim 54:
Jia in view of Byun and further in view of Fujishiro teaches the control signaling configuration method of claim 41 with the exception of:
wherein the first network element and the second network element are defined according to at least one of different processing delay requirements, different transmission capacity requirements, or different service types.
Youn teaches wherein the first network element and the second network element are defined according to at least one of different processing delay requirements, different transmission capacity requirements, or different service types (see paragraph [0235], a network slice may be selected by the base station based on the type of UE and the information on the service that is being used by the UE).
Thus it would have been obvious to a person ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Youn into Jia, Byun and Fujishiro. The motivation for doing so would be to enable both base station and particular service supported by both base station and UE (please see paragraph [0107] of Youn).
Claim 59 is rejected in the same scope as claim 54.

13.	Claims 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Byun and further in view of Fujishiro and Zhao (US PG Pub. No. 2021/0289520).
As per claim 60:
Jia in view of Byun and further in view of Fujishiro teaches the control signaling configuration method of claim 41, wherein configuring, by the centralized unit, the control information, and sending, by the centralized unit, the control information to the distributed unit through the interface between the centralized unit and the distributed unit comprises:
configuring, by the centralized unit, a mapping relationship of at least one of the following:
a Slice and at least one of a radio bearer (RB), a logical channel (LCH), a service
type, or a physical resource or a physical resource pool;
numerology and at least one of an RB, an LCH, a service type, or a physical resource or a physical resource pool;
DRX and at least one of an RB, an LCH, or a service type; or
an HARQ and at least one of an RB, an LCH, or a service type;
and sending, by the centralized unit, the mapping relationship to the distributed unit through the interface between the centralized unit and the distributed unit.
Zhao teaches the control signaling configuration method of claim 41, wherein configuring, by the centralized unit, the control information, and sending, by the centralized unit, the control information to the distributed unit through the interface between the centralized unit and the distributed unit comprises:
configuring, by the centralized unit, a mapping relationship of at least one of the following:
a Slice and at least one of a radio bearer (RB), a logical channel (LCH), a service
type, or a physical resource or a physical resource pool (see paragraph [0075], the scheduling unit 41 may determine a mapping relationship between RB and a network slice);
numerology and at least one of an RB, an LCH, a service type, or a physical resource or a physical resource pool (see paragraph [0075], the scheduling unit 41 may determine a mapping relationship between RB and a numerology);
DRX and at least one of an RB, an LCH, or a service type (Note: Limitation(s) is/are recited in alternate language form and thus not addressed by the prior art); or
an HARQ and at least one of an RB, an LCH, or a service type (Note: Limitation(s) is/are recited in alternate language form and thus not addressed by the prior art);
and sending, by the centralized unit, the mapping relationship to the distributed unit through the interface between the centralized unit and the distributed unit (see paragraph [0018], the universal scheduling function and the dedicated scheduling function units are then configured to allocate resource on the physical resources among the terminals and the bearers of the terminals belong to the bearer set).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhao into Jia, Byun and Fujishiro. The motivation for doing so would be to realize data processing for services based on different bearer sets (please see paragraph [0011] of Zhao).
	Claim 61 is rejected in the same scope as claim 60.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474

/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474